Citation Nr: 1746091	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-40 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar strain prior to September 12, 2016, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to October 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 10 percent for lumbar strain.  

Before the appeal was certified to the Board, in a November 2016 rating decision, the RO increased the rating for the Veteran's lumbar strain disability to 40 percent, effective September 12, 2016.  Although a higher rating has been granted, the issue remains in appellate status, as the maximum available benefit has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

On his November 2014 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In December 2014, however, the Veteran withdrew his hearing request and asked that his case be forwarded to the Board for a decision.  


FINDINGS OF FACT


1.  Prior to September 12, 2016, the Veteran's lumbar strain was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and combined range of motion greater than 120 degrees but not greater than 235 degrees; during this period, there was no evidence of muscle spasm, guarding, neurologic manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  From September 12, 2016, the Veteran's lumbar strain has not been manifested by unfavorable ankylosis, neurologic manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar strain prior to September 12, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016). 

2.  The criteria for a rating in excess of 40 percent for lumbar strain from September 12, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

The Veteran's claim for a rating in excess of 10 percent for lumbar strain disability was received by VA on September 4, 2012.  The Veteran reported having difficulty with standing and walking.  See November 2012 Statement in Support of Claim.

Private medical records received in support of the claim show complaints of low back pain but no range of motion measurements.  The Veteran received chiropractic treatment for lumbar pain in July 2011 to August 2011.  On August 3, 2011, the Veteran reported that he had performed heavy lifting, pushing, and pulling greater than 20 pounds at home over the past week.  He stated that standing and walking activities, as well as lifting increased his overall lumbar pain.  The examiner determined a diagnosis of left joint pain, lumbar pain, and muscle strain.  

The Veteran was afforded a VA medical examination in April 2013.  The Veteran reported flare-ups that impacted the function of his thoracolumbar spine.  Specifically, he reported constant low back pain, which increased with bending.  He reported right leg pain but noted that he had had right knee and hip replacements recently.  He denied symptoms such as numbness.  He used a walker and a cane to ambulate.  He indicated that he had undergone surgery in February 2012 for a "crushed vertebrae" and sciatica which had helped.  Range of motion testing showed forward flexion to 85 degrees; extension to 5 degrees; right and left lateral flexion to 10 degrees, bilaterally; and right and left rotation to 15 degrees, bilaterally.  The examiner noted that pain began at the end points of motion.  The Veteran had no additional functional loss on repetitive motion.  The Veteran had functional loss due to pain on movement.  He did not have excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or weakened movement.  There was no localized tenderness or pain to palpation for joints or soft tissue.  There was no muscle spasm or guarding.  The examiner indicated that the Veteran had no evidence of radicular pain or signs or symptoms of radiculopathy.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems.  The examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS) nor did he have a vertebral fracture.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran utilized a walker regularly.  The examiner diagnosed myofascial lumbosacral spine syndrome.  He indicated that the Veteran's low back disability impacted his ability to perform manual labor.  

Based on this evidence, in a June 2013 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's service-connected lumbar strain.

In June 2013, the Veteran initiated an appeal of the RO's determination.  He asserted that the 10 percent rating did not reflect the severity of his condition.  He indicated that he had significant pain, was only able to stand for about 10 minutes or walk more than a few feet without his walker.  He indicated that he had fallen three times because his back had gone out on him.  The Veteran indicted that the VA examiner who had performed the April 2013 examination had told him he would get a substantial increase.  

Subsequent VA medical records show treatment for low back pain, but no findings of range of motion.  In pertinent part, at a February 2014 annual physical, the examiner noted that the Veteran's medical history was positive for back pain.  The Veteran reported that his back felt better than it had in years and that he rarely used prescribed narcotic medication.  Rather, he indicated that tramadol and Biofreeze were effective in managing his pain.  The Veteran also reported that he had had no falls in the past year.  In August 2014, the Veteran reported that he had no complaints during a routine follow-up visit.   In February 2015, the Veteran reported no new changes at his annual physical.  The examiner noted that the Veteran's chronic low back pain was being treated with tramadol.

On his November 2014 VA Form 9, the Veteran alleged that the VA clinical records which noted that he had no physical complaints and had not had any recent falls were "entirely false."  He indicated that the actual facts were that he was in constant pain and took medication every day.  

In September 2016, the Veteran underwent a VA medical examination.  The Veteran reported chronic bilateral muscular pain, increased with standing, walking, bending and lifting.  He denied current radicular symptoms.  The examiner indicated that the Veteran did not report any flare-ups.  The examiner confirmed the diagnosis of lumbosacral strain.  The Veteran's ranges of motion were noted as follows:  forward flexion to 20 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees, bilaterally; and right and left rotation to 15 degrees, bilaterally.  The Veteran had no additional functional loss on repetitive motion.  The Veteran had functional loss due to pain but in absence of the Veteran's flare-up at examination, or after repeated use over time, the examiner was unable to express the functional loss in terms of the degrees of additional loss of motion due to pain, weakness, fatigability, or incoordination without resorting to speculation.  There was no evidence of ankylosis or intervertebral disc syndrome (IVDS).  The Veteran utilized a walker constantly due to back pain.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted a 3-centimeter by 0.1-centimeter surgical scar that was stable and not painful.  

Based on this evidence, in a November 2016 rating decision, the RO increased the disability rating for the Veteran's low back disability to 40 percent, effective September 16, 2016, the date of the VA medical examination discussed above showing increased symptoms.  


Applicable Laws
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 (lumbosacral strain), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.
 
Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran seeks a higher rating for service-connected lumbar strain disability.  He reports that the ratings currently assigned do not reflect the severity of his disability.  

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent prior to September 16, 2016, and a rating in excess of 40 percent thereafter for the Veteran's lumbar strain disability.

As delineated in detail above, the examinations have shown that the Veteran does not exhibit the criteria to warrant a rating in excess of 10 percent under Diagnostic Code 5237 prior to September 16, 2016, or a rating in excess of 40 percent thereafter.  

Range of motion studies conducted prior to September 16, 2016, show that the Veteran exhibited forward flexion to 85 degrees; extension to 5 degrees; right and left lateral flexion to 10 degrees, bilaterally; and right and left rotation to 15 degrees, bilaterally, for a total of 140 degrees.  These range of motion findings do not meet the criteria for a rating in excess of 10 percent.  There is no other probative evidence during this period showing that the Veteran's range of motion was limited to the extent required to meet the criteria for a rating in excess of 10 percent.  

The Board notes that the record shows that the Veteran experienced significant pain during this period and utilized ambulatory aids such as a cane and walker.  He also reported flare ups of pain with activities such as bending and lifting.  The examiner who conducted the examination did not specify the extent of any additional functional impairment due to pain or during flare ups.  The Veteran is competent to report the symptoms associated with his service-connected low back disability and the extent of his impairment during flare ups of symptoms and the Board has no reason to challenge the credibility of his contention.  

Nevertheless, a rating in excess of 10 percent under the General Rating Formula is not warranted at any time during the appeal period as the Veteran was able to perform forward flexion of the thoracolumbar spine in excess of 60 degrees, the combined range of motion of the thoracolumbar spine was in excess of 120 degrees. Although there is evidence of pain, the point at when pain began was recorded and has been taken into account in the range of motion findings above  In addition, ranges of motion of the thoracolumbar spine remained the same following repetitive motion.  Regardless of the competent and credible report of flare-ups and despite the fact that painful motion was documented, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms most closely approximated the criteria for a 10 percent rating under the General Rating Formula.  The flare-ups were not so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling to actually or effectively result in limitation of flexion to 60 degrees or less or limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less-the range of motion requirements for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of motion of the thoracolumbar spine under the General Rating Formula.  This evidence outweighs any reports of pain or flare ups.  Moreover, the Veteran did not experience any muscle spasm or guarding resulting abnormal gait or spinal contour, and there was no evidence of ankylosis.

The Board further notes that the April 2013 VA examiner specifically determined that the Veteran does not have intervertebral disc syndrome, nor were there signs or symptoms of radiculopathy or other neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems.  There is no other clinical or lay evidence to suggest that the Veteran experiences incapacitating episodes due to his thoracolumbar spine symptomatology.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not avail the Veteran of a higher rating.  Additionally, as indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  To this end, the evidence of record does not document neurological symptoms related to the service-connected low back disability. 

In sum, the preponderance of the evidence shows that the Veteran's service-connected low back disability does not warrant a rating in excess of 10 percent prior to September 12, 2016.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

For the period from September 16, 2016, a review of the lay and medical evidence of record shows that the Veteran's lumbosacral spine symptoms do not more nearly approximate the criteria for rating in excess of the currently assigned 40 percent evaluation.  Neither the Veteran's treatment records nor the VA examination report indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, as defined in Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  Range of motion testing shows that the Veteran's spine is not fixed in flexion or extension.  The lay statements similarly do not indicate that there has been ankylosis or symptoms indicative of ankylosis.  As such, an increased rating based upon unfavorable ankylosis of the thoracolumbar spine, or of the entire spine, is not warranted based upon the diagnostic criteria.

Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

The Board further notes that there is no clinical evidence to suggest that the Veteran experiences incapacitating episodes due to his thoracolumbar spine symptomatology.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not afford the Veteran a rating in excess of 40 percent from September 12, 2016.

Additionally, as indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  The record, however, shows that from September 12, 2016, the Veteran has exhibited no radicular pain, any other signs or symptoms due to radiculopathy, or other neurologic complications.  

In sum, the preponderance of the evidence shows that the Veteran's low back disability does not warrant a rating in excess of 40 percent at any time from September 12, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Board observes that in the report of the September 2016 VA examination, it was noted that the Veteran has a scar as a result of a surgical procedure.  However, the scar was not found to be painful or unstable and does not otherwise meet the criteria for a separate compensable rating.  The Veteran does not contend otherwise. 38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805.  Thus, there is no basis for a separate compensable rating for scarring.

In summary, the Board finds that a 10 percent rating for lumbar strain disability, prior to September 16, 2016, and 40 percent thereafter, most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  This is a case where the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to rating in excess of 10 percent for lumbar strain prior to September 16, 2016, and to a rating in excess of 40 percent thereafter is denied. 




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


